Citation Nr: 0117625	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for residuals of injury 
of the right ribs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel
INTRODUCTION

The veteran had active service from July 1978 to August 1981.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Detroit, Michigan.  In connection with such 
claims, the veteran testified before the undersigned in March 
2001; a transcript of that hearing is associated with the 
claims file.

The Board notes that the veteran withdrew appeals relevant to 
the matters of entitlement to service connection for 
disability of the back, head, right leg, neck, liver, spleen 
and knees.  See 38 C.F.R. § 20.204 (2000).

The matter of entitlement to service connection for Hepatitis 
C is addressed in the remand that follows the order section 
of this decision.


FINDING OF FACT

The veteran sustained injury of his right ribs during 
service, which resulted in current disability characterized 
by pain in the right intercostal area.


CONCLUSION OF LAW

The veteran has disability due to injury of the right ribs 
incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.303 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  Veterans Claims Assistance Act (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service records document an in-service motor vehicle accident 
in which the veteran incurred blunt trauma to his abdomen.  
He was treated for resulting injuries.  He complained of 
right upper quadrant pain, which, in service, was thought to 
be probably secondary to rectus muscle hematoma following the 
automobile accident.  Service records document subsequent 
complaints of right-sided pain.

In January 1998, the veteran underwent private medical 
evaluation of multiple complaints, to include complaints of 
pain in the right lower anterior ribs/chest.  The private 
physician noted a history of diagnosed cholecystitis, 
requiring cholecystectomy in 1996.  However, the veteran 
reported his pain had been getting worse, not better, since 
the procedure.  The private physician also noted a 
protuberant rib in the right costal margin, which was 
"exquisitely" tender, as was the surrounding area.  The 
physician opined that the right lower rib pain probably 
stemmed from an old injury in a car accident many years ago.

A private record dated in November 1998 shows the veteran 
again complained of right lower abdominal pain.  The 
physician noted rather prominent rib markings and that the 
pain seemed to be underneath the lower portion of the rib in 
the right upper quadrant of the abdomen.  The diagnosis was a 
history of right lower rib trauma with likely intercostal 
neuroma.

The record thus contains competent opinions relating current 
manifestations of right intercostal pain to the veteran's in-
service injury of the right ribs.  Such etiologic 
relationship is consistent with the veteran's service records 
and history of continued symptomatology and is unrefuted by 
competent evidence.  Accordingly, service connection for 
residuals of injury of the right ribs is warranted.


ORDER

Service connection for residuals of injury of the right ribs 
is granted.


REMAND

The VCAA is applicable to the veteran's Hepatitis C claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record contains post-service evidence of liver 
abnormalities and diagnoses of Hepatitis C.  The record also 
contains a VA opinion that any existing Hepatitis C is 
related to a post-service work-related incident wherein the 
veteran received a pinprick from a medical waste needle.  

The veteran argues that, in fact, he demonstrated liver 
abnormalities during service, and also that he was later 
involved in a serious motor vehicle accident during service, 
wherein he was potentially exposed to blood from other 
individuals involved in the accident.  He also discusses that 
a law suit failed to show the post-service pinprick caused 
Hepatitis C.  At the time of a hearing in March 2001, the 
veteran submitted additional evidence relevant to potential 
in-service exposure to Hepatitis C, and has submitted a 
private medical opinion finding any existing Hepatitis C to 
be at most minimally symptomatic and further dissociating 
Hepatitis C from the post-service pinprick.  

The current record contains no medical opinion pertinent to 
the existence and etiology of Hepatitis C that is based upon 
a comprehensive review of the veteran's entire medical 
history.  As such, remand to obtain such an opinion is 
necessary prior to Board adjudication on the merits.  See 
VCAA, Pub. L. No. 106-475, § 3(s), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

During his hearing the veteran also identified treatment by 
Drs. Akeno, Drew and Tacket; it is unclear whether all 
relevant records are associated with the claims file.  Also, 
the veteran has reported receipt of Social Security 
Administration (SSA) disability benefits based on Hepatitis 
C, right-sided pain, and resulting depression.  Those records 
are not associated with the claims file.  VA's duty to assist 
includes obtaining an SSA decision and supporting medical 
records pertinent to a VA claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A); Clarkson v. Brown, 4 Vet. App. 565, 567-
68 (1993); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including SSA records, of which it is put 
on notice); Masors v. Derwinski, 2 Vet. App. 181, 187- 88 
(1992); 38 C.F.R. § 3.159 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his Hepatitis C claim, to 
include the addresses and approximate 
dates of treatment for Drs. Drew, Akeno 
and Tacket.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records.  In any case, the RO should 
ensure all relevant records of VA 
treatment or evaluation are associated 
with the claims file.

2.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for SSA benefits as well as the medical 
records relied upon concerning that 
claim.  A response, negative or positive, 
should be documented in the claims file.

3.  The RO, with the veteran's 
assistance, should obtain any records 
relevant to the prior law suit, and 
resolution thereof, based on incurrence 
of a pinprick from medical waste in 
connection with his employment.

4.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

5.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's Hepatitis C.  
The claims file must be made available to 
and reviewed by the examiner.  Based upon 
the examination results and the claims 
file review, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
Hepatitis C is etiologically related to 
the liver abnormalities noted in service 
medical records, or otherwise related to 
service.  The rationale for the opinion 
must also be provided.  

6.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

7.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



